            Case 3:17-cv-00157-AC               Document 99       Filed 07/02/19       Page 1 of 4



                                   UNITED STATES DISTRICT COURT

                                             DISTRICT OF OREGON



Criminal Productions, Inc.
                                                               Case No.: 3:17-cv-00157-AC
                             Plaintiff(s),
                                                               APPLICATION FOR SPECIAL
 V.                                                            ADMISSION -PRO HAC VICE


Ralph Ghassan Bekahi

                             Defendant( s).



                  Application for Pro Hae Vice Admission and CM/ECF Registration

          Attorney Lincoln D. Bandlow                                 requests special admission pro hac
 vice to the Bar of the United States District Court for the District of Oregon in the above-
 captioned case for the purposes of representing the following party(s):
  Plaintiff, Criminal Productions, Inc.

          In support of this application, I certify that: 1) I am an active member in good standing
 with the California            State Bar; and 2) that I have read and am familiar with the Federal
 Rules of Evidence, the Federal Rules of Civil and Criminal Procedure, the Local Rules of this
 Court, and this Court's Statement of Professionalism.
          I understand that my admission to the Bar of the United States District Court for the
 District of Oregon is solely for the purpose of litigating in the above matter and will be
 terminated upon the conclusion of the matter.

            (1)      PERSONAL DATA:
                     Name:     Bandlow                      Lincoln                      D.
                              (Last Name)                   (First Name)                 (MI)           (Suffix)
                     Agency/firm affiliation: Law Offices of Lincoln Bandlow, P.C.
                     Mailing address:       1801 Century Park East, Suite 2400

                     City: Los Angeles                                     State: CA          Zip: _9_0_06_7_ __
                     Phone number:-
                                  310-556-9680
                                    ----------
                                               Fax number:                              310-861-5550

                     Business e-mail address: -
                                              lincoln@bandlowlaw.com
                                                 --------------------

 U.S. District Court - Oregon                                  Application for Special Admission - Pro Hae Vice
 [Rev. 11/2018]                                                                                      Page 1 of4
               Case 3:17-cv-00157-AC           Document 99       Filed 07/02/19     Page 2 of 4



         (2)      BAR ADMISSION INFORMATION:
                  (a)      State bar admission(s), date(s) of admission, and bar number(s):
                           California State Bar; June 1994; SBN: 170449


                  (b)      Other federal court admission(s) and date(s) of admission:
                           Please see attached.




         (3)      CERTIFICATION OF DISCIPLINARY ACTIONS:
            l0j I am not now, nor have I ever been subject to any disciplinary action by any
                  state or federal bar association.

            D     I am now or have been subject to disciplinary action by a state or federal bar
                  association. (See attached letter of explanation.)

         (4)      CERTIFICATION OF PROFESSIONAL LIABILITY INSURANCE:
                  Pursuant to LR 83-3, I have professional liability insurance, or financial
                  responsibility equivalent to liability insurance, that meets the insurance
                  requirements of the Oregon State Bar for attorneys practicing in this District,
                  and that will apply and remain in force for the duration of the case, including
                  any appeal proceedings.

         (5)      CM/ECF REGISTRATION:
                  I acknowledge that I will become a registered user of the Court's case
                  management and electronic case filing system (CM/ECF) upon approval of
                  this application, and I will receive electronic service pursuant to Fed. R. Civ. P.
                  5(b )(2)(E) and the Local Rules of the District of Oregon.

Certification of Attorney Seeking Pro Hae Vice Admission: I have read and understand the
requirements of LR 83-3, and I certify that the above information is true and correct.


        DATED: June 12, 2019




                                                       (Signature)




U.S. District Court - Oregon                            Application for Special Admission - Pro Hae Vice
[Rev. 11/2018]                                                                                Page 2 of4
           Case 3:17-cv-00157-AC         Document 99       Filed 07/02/19      Page 3 of 4



REQUIREMENT TO ASSOCIATE WITH LOCAL COUNSEL:

LR 83-3(a)(l) requires applicants for pro hac vice admission to associate with local counsel,
unless requesting a waiver of the requirement under LR 45-1.

To request a waiver of the requirement to associate with local counsel under LR 45-1, check the
following box:

   D    I seek admission for the limited purpose of filing a motion related to a subpoena that this
        Court did not issue. Pursuant to LR 45-l(b), I request a waiver of the LR 83-3(a)(l)
        requirement to associate with local counsel and therefore do not include a certification
        from local counsel with this application.

To associate with local counsel, complete the following section and obtain the signature oflocal
counsel.

Name:    Lyon
         ----------------------------------
                                                  Wendy
                           (Last Name)              (First Name)                  (MI)          (Suffix)

OSB number:     162408


Agency/firm affiliation:   _F_o_x_R_o_th_s_c_h_ild_ L_
                                                     LP_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Mailing address:    1001 4th Avenue, Suite 4500

City: Seattle                                                      State: WA        Zip:   98154

Phone number:-
             206-389-1667
               -----------------
                                Fax number:                                     206-389-1708

Business e-mail address: -
                         wlyon@foxrothschild.com
                           --------------------------




CERTIFICATION OF ASSOCIATE LOCAL COUNSEL:

I certify that I am a member in good standing of the bar of this Court, that I have read and
understand the requirements of LR 83-3, and that I will serve as designated local counsel in case
number 3:17-cv-00157-AC


           6/28/2019
DATED:



                                              (Signature ofLocal Counsel)



U.S. District Court - Oregon                           Application for Special Admission - Pro Hae Vice
[Rev. 11/2018]                                                                               Page 3 of4
Case 3:17-cv-00157-AC   Document 99   Filed 07/02/19   Page 4 of 4
